Title: To Thomas Jefferson from William C. C. Claiborne, 30 May 1803
From: Claiborne, William C. C.
To: Jefferson, Thomas


          
            Dear Sir, 
            Near Natchez, May 30th. 1803.
          
          In my last Letter, I anticipated the resignation of Mr. Seth Lewis, the Chief Justice of this Territory;—I was yesterday informed by that Gentleman, that his resignation had actually been forwarded.
          If Judge Jackson of Tennessee (the Gentleman I named to you in my last Letter) should not be offer’ed the Appointment of a Judge for this Territory, or be unwilling to accept, permit me Sir, to suggest the propriety of selecting another Character of Law Talents, from some one of the States;—If however, you should deem it advisable to make the appointment within the Territory, I will ask the liberty to mention a Mr. George Poindexter as a deserving young Man, and whose Law Information is very respectable.—I have understood, that a Mr. Abner L. Duncan has been recommended as Mr. Lewis’s Successor.—I do not think this information is correct, should it however be so, I feel it my duty to state, that Mr. Duncan’s Talents as a Lawyer are not more than equal to Mediocrity, and that he is unworthy of your Confidence.—
          I have not heard of any appointments under the Land Law; It would I think be most satisfactory, if the Surveyor General, Commissioners and Registers were not selected from among the Citizens of this District, and I do also believe that this mode of appointment, would be most beneficial to the public service; There are indeed Sir, but few men of Talents in this quarter, and these few are either mediately or immediately interested in the existing Titles for Land.—
          Finding in the Land Law, that an office is to be opened, “at such place in the County of Adams, as shall be designated by the President,” I will take the liberty to mention the Town of Washington (our present Seat of Government) as the most elligible position; It’s situation is healthy, and central to the population of this Division of the Territory;—As to the most eligible position for the Office in Washington County, I cannot particularly say, but I will venture to recommend either the place where the County Courts are holden, or at (or near) Fort Stoddart, perhaps the latter position will be best.—
          The Pamphlet signed Algernon Sidney, which you did me the honor to enclose me, I have read with great satisfaction;—The writer has done Justice to the Government, and must carry Conviction to every Candid and Rational Reader;—The pamphlet will be reprinted at Natchez, and generally circulated.
          I enclose you the prospectus of a News-paper, contemplated to be printed at Natchez, the intended Editor is without printing Materials or pecuniary Resources, but I hope, he will receive sufficient private support, to enable him to prosecute his Design.—A Republican paper has long been wanting in this District.—In no part of the Union, are the Citizens less informed of the principles of our Government, and (generally speaking) involved in as much mental Ignorance;—The Federalists availing themselves of that Credulity, which invariably attaches to Ignorance, have nearly deluged this District with the New-York Herald, and the Calumnies circulated thro’ the Medium of that paper, have made some unfortunate impressions;—these however, I trust will be removed, when the people are better informed.—
          The Port of New-Orleans is open, and I hope it will never more be shut against us.—The well disposed part of your Constituents, rejoice at the restoration of the Deposit, & thank the Government for averting from their Country the Calamities of War.—The French Prefect continues at Orleans, but without authority, and of Victor & his Army, there is no late Intelligence.
          It appears from the late papers, that War between England and France would speedily ensue;—on the score of humanity, an event of this kind, is to be regreted, yet for my Country’s Interest, it might (probably) be desirable—Perhaps it would enable Mr. Monroe to obtain (with the more facility) from France and Spain, such concessions on the Missisippi, “as a regard to Justice, and our future security may require.”—
          With assurances of my very sincere & respectful Attachment, I remain Dr Sir, Your affectionate friend & Hb Sevt
          
            William C. C. Claiborne
          
        